Citation Nr: 0633550	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

In the March 2004 rating decision, service connection was 
denied for a low back condition, groin pull, left knee 
injury, and cuts to the left eye with an injury to the left 
side of the head.  The veteran filed a timely Notice of 
Disagreement (NOD), which the RO interpreted as a NOD to all 
issues addressed in the March 2004 rating decision, and the 
RO issued a Statement of the Case (SOC) on all issues 
addressed in the March 2004 rating decision.  The veteran 
filed a timely VA Form 9, and various statements filed with 
two VA Form 9's reflect that the veteran only intended to 
perfect an appeal as to the issue of service connection for a 
low back disorder.  As such, the issue is as stated on the 
title page.

The veteran testified at hearings held at the RO in November 
2004 and June 2006 before a Decision Review Officer and the 
undersigned Veterans Law Judge, respectively.  Transcripts of 
these hearings have been associated with the veteran's claims 
file.  At the June 2006 hearing, the veteran submitted 
additional evidence and waived initial agency of original 
jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. 
§ 20.1304 (2006).


FINDING OF FACT

The competent evidence of record does not indicate that an 
in-service injury or disease with a resultant low back 
disorder took place.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in July, 
September, and October of 2003, which were specifically 
intended to address the requirements of the VCAA.  The VCAA 
letters from the RO informed the veteran of the evidence 
necessary to establish direct service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

As to the evidence to be obtained by VA, the veteran was 
advised in the VCAA letters that VA was responsible for 
getting relevant records from Federal sources.  The veteran 
was also told that VA would make reasonable efforts to get 
relevant records from private physicians and facilities.

In the VCAA letters, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in March 2004, after the 
2003 VCAA letters.  Therefore, the timing of the VCAA notice 
is not at issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran currently has a 
low back disorder.  The veteran's claim of entitlement to 
service connection for a low back disorder was denied based 
on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for a low back disorder.  In other words, any lack 
of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Similarly, because the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  In any event, the RO addressed 
elements (4) and (5) in a March 2006 letter.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).  
Specifically, in a July 2003 statement, the veteran reported 
that someone at a VA medical center told him that his low 
back disorder "could" be due to a malalignment from a long-
ago injury.  Moreover, in an October 2004 statement and at 
the November 2004 hearing, the veteran reported that a Dr. 
A.A., Doctor of Chiropractor, related his current low back 
disorder to his in-service injury.  November 2004 Transcript, 
pages 7-8.  Later, at the June 2006 hearing, the veteran 
indicated that Dr. J.R., M.D., who related that the current 
low back disorder to an injury in active service.  June 2006 
Transcript, page 13.  The veteran has been afforded numerous 
opportunities to submit medical evidence and in April and 
June 2006 indicated that he had no additional evidence to 
submit.  In any event, these purported opinions are 
speculative, are based on a history given by the veteran, and 
are not supported by documentation in the service medical 
records of an in-service injury.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Therefore, the veteran is not prejudiced by the RO's 
failure to specifically notify him that he could submit 
statement from the unnamed VA medical professional and Dr. 
A.A.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  

The evidence of record includes the contemporaneous service 
medical records and private and VA medical records, which 
will be described below.  

The Board notes that in a July 2003 statement the veteran 
asserted that he underwent a magnetic resonating imaging 
(MRI) scan of his lumbar spine at a VA medical center in 
Houston, Texas, in December 2002.  The veteran's claims file 
contains treatment records from that facility dated in 2002, 
but these records do not reflect that the veteran had an MRI 
scan of the lumbar spine at a VA facility.  Later at the 
November 2004 hearing, the veteran testified that he had a 
MRI scan of the lumbar spine in December 2002 or January 
2003.  Private medical records reflect that he had an MRI 
scan of the lumbar spine in January 2003, following his on-
the-job injury in June 2002.

The Board also notes that the veteran testified at the June 
2006 hearing that he was treated at Carswell Air Force Base 
immediately after the in-service low back injury in 1966.  
Service medical records from Carswell Air Force Base are of 
record.  Therefore, no additional development as to 
attempting to obtain more service medical records is 
necessary.

As noted above, in a July 2003 statement, the veteran 
reported that someone at a VA medical center told him that 
his low back disorder "could" be due to an injury prior to 
his work-related injury in June 2002.  Moreover, in an 
October 2004 statement and at the November 2004 hearing, the 
veteran reported that a Dr. A.A., Doctor of Chiropractor, 
related his current low back disorder to his in-service 
injury.  These purported opinions are speculative, are based 
on a history given by the veteran, and are not supported by 
documentation in the service medical records of an in-service 
injury.  See Obert, supra.; Tirpak, supra.  Additionally, the 
veteran has been afforded numerous opportunities to submit 
medical evidence and in April and June 2006 indicated that he 
had no additional evidence to submit.  Therefore, the veteran 
is not prejudiced by the RO's failure to pursue additional 
development with regard to the alleged assertions made by an 
unnamed VA medical professional and by Dr. A.A.  See Bernard, 
supra; Cf. Robinette, supra.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for a low back disorder and that 
a medical opinion regarding the etiology of that claimed 
disability has not been obtained.  However, for reasons 
explained immediately below, such an examination and medical 
opinion are not necessary.  

The record contains medical evidence that the veteran 
currently has a low back disorder.  The record, however, is 
devoid of any evidence of the claimed in-service injury, and 
the veteran's claim for service connection for a low back 
disorder is being denied on that basis.  The outcome of this 
issue thus hinges on matters other than those which are 
amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for a low back disorder hinges upon 
whether the veteran had a low back disease or injury in 
service.  That question cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records.

The outcome of the veteran's claim of service connection for 
a low back disorder hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of evidence of the in-
service incurrence of a back injury or disease, there is no 
need for a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the competent evidence of record does not indicate an in-
service incurrence of a low back disease or injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  He testified before hearings held at the RO 
in November 2004 and June 2006 before a Decision Review 
Officer and the undersigned Veterans Law Judge, respectively.  
Transcripts of those hearings have been associated with the 
veteran's claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current low 
back disorder, diagnosed as lumbar radiculopathy and L3-L4 
and L4-S1 disc protrusion with disc disruption and status 
post L3-L4, L4-S1 decompression and interbody fusion.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of any low back disease 
in service.  At the August 1968 separation examination, the 
spine was normal.  

As to an in-service injury, the Board finds that the evidence 
of record, as a whole, does not support the veteran's 
contention that he sustained a low back injury in service.  

The veteran's service medical records are negative as to any 
suggestion of a low back injury in 1966.  The service medical 
records show that there were visits to medical clinics in 
1966 for medical problems other than a low back injury and 
that there were no complaints of low back symptomatology.  In 
fact, at the August 1968 separation examination, the veteran 
denied any history of recurrent back pain.

There are no pertinent medical records for over three decades 
after the veteran left military service.  As was described in 
the VCAA section above, the veteran was accorded amply 
opportunity to identify any such records.  In fact, the 
veteran testified at the June 2006 hearing that he did not 
receive any medical treatment for a low back disorder from 
discharge from service in 1968 to 2002.  

The medical evidence shows the first diagnosis of a low back 
disorder was made in 2002, over three decades after the 
veteran left military service.  Significantly, the medical 
evidence reflects that the veteran initially dated the onset 
of his low back symptomatology to a recent (June 2002) work-
related injury.  The veteran first filed a claim for service 
connection for a low back disorder in June 2003, over three 
decades after leaving service.  This was the first time he 
suggested that he had a back injury in service.  

The totality of the evidence is as follows:  there is no 
medical evidence of any low back problems in service or for 
three decades thereafter; when the low back problem first 
surfaced, three decades after service, the veteran initially 
ascribed it to a recent work-related injury, not to military 
service; and the only evidence in favor of the claim is the 
veteran's own recent statements, his mother's recent 
statement, and the results of an October 2004 polygraph 
examination that his statements concerning an injury in 1966 
did not indicate deception.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The service medical records show no low back disability or 
injury.  The Board finds this contemporaneous evidence from 
the veteran's military service to be far more persuasive than 
the veteran's own and his mother's recent assertions to the 
effect that he sustained a low back injury in service and the 
results of the October 2004 polygraph examination.  Such 
records are more reliable, in the Board's view, than the 
veteran's and his mother's assertions of events now over 
three decades past.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  As to 
the veteran's and his mother's assertions and the results of 
the October 2004 polygraph examination, the Board does not 
doubt the sincerity of the veteran's and his mother's beliefs 
about events occurring over three decades ago; however, this 
alone is not determinative of the matter at hand.  In any 
event, the veteran and his mother are not medical 
professionals and cannot diagnose a low back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Voerth v. West, 
13 Vet. App. 117, 120 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).

Because the record as a whole demonstrates that there was no 
low back injury or disease in service, the Board finds that 
the veteran's and his mother's recent assertions to the 
contrary to be unpersuasive in relating his current back 
disorder to service.  Hickson element (2) has not been met, 
and the veteran's claim fails on that basis. 

Turning for the sake of completeness to element (3), medical 
nexus, the Board observes that there is one medical opinion 
in the veteran's favor, a December 2004 statement from P.L-J, 
Doctor of Chiropractor.  In a June 2006 statement and at the 
June 2006 hearing, the veteran's representative argued that 
service connection is warranted based on this statement 
pursuant to Hanson v. Derwinski, 1Vet. App. 512 (1991).  
However, this opinion is based solely on the veteran's own 
statement to Dr. P. L-J and is thus lacking in probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept doctors' opinions that 
are based upon a claimant's recitation of medical history); 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Moreover, in Hanson, the medical nexus opinion was 
supported by evidence in the service medical records, 
specifically symptoms reported by the veteran at separation.  
Hanson, 1 Vet. App. at 516.

The objective medical evidence, discussed above, reveals that 
the veteran did not have low back symptomatology in service 
or for a number of years thereafter.   See Swann, supra; 
Reonal, supra. 

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board finds the opinion 
to be of little probative value because it is based on the 
veteran's reporting of an event, which has not been 
documented in the obtained records from service. 

At the November 2004 hearing, the veteran testified that Dr. 
J.R., M.D. said that the veteran's current low back disorder 
could not have been caused by the work-related injury.  At 
the June 2006 hearing, the veteran suggested that Dr. J.R. 
related the current low back disorder to the in-service 
injury by saying that falling 10 feet would knock discs out 
of place.  This is not competent medical evidence of medical 
nexus.  See Robinette, 8 Vet. App. at 77 (a claimant's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence).  In fact, in a May 2004 statement, Dr. 
J.R., M.D., certified that the veteran's current low back 
disorder was the result of his work-related injury.  
Moreover, in a November 2004 statement, Dr. J.R. noted that 
the veteran's reporting of the alleged in-service injury, but 
indicated that he did not know the condition of the veteran's 
back prior to June 2002.  In other words, Dr. J.R. did not 
relate the veteran's current low back disorder to an in-
service injury.  Additionally, a report of a November 2002 
physical examination by Dr. N.S., Doctor of Chiropractor, and 
a November 2002 statement completed by Dr. N.S. show that Dr. 
N.S. also related the veteran's current low back disorder to 
his work-related injury.  Similarly, a report of a July 2004 
physical examination by Dr. F.S., Doctor of Osteopathy, and a 
July 2004 statement completed by Dr. F.S. show that Dr. F.S. 
also related the veteran's current low back disorder to his 
work-related injury.

The veteran's argument is that his low back disorder is 
related to his alleged in-service injury rather than a work-
related injury because X-rays and a MRI scan of the lumbar 
spine taken after his on-the-job injury revealed abnormal 
amount of wear on three lumbar discs.  The veteran has 
claimed that medical professionals, after reviewing the 
results of these studies, inquired about injuries prior to 
the work-related injury and indicated that the low back 
disorder could be related to the alleged in-service injury.  
In particular, in the July 2003 statement, the veteran said 
that a VA medical professional told him that the over-large 
curve in his spine and the out-of-"space" discs could be 
from where his back "grew wrong over the years because of a 
previous back injury."  Moreover, in an October 2004 
statement and at the November 2004 hearing, the veteran 
reported that a Dr. A.A., Doctor of Chiropractor, related his 
current low back disorder to his in-service injury.  These 
purported opinions are speculative, are based on a history 
given by the veteran, and are not supported by documentation 
in the service medical records of an in-service injury.  See 
Obert, supra.; Tirpak, supra.  In any event, the veteran's 
assertions about these opinions are not competent medical 
evidence.  See Robinette, 8 Vet. App. at 77.

To the extent that the veteran himself is attempting to 
provide a nexus between his current low back disorder and his 
military service, his assertion is not probative of a nexus 
between the condition and military service.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1); see also Voerth v. 
West, 13 Vet. App. 117, 120 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  The 
veteran's lay opinion is therefore entitled to no weight of 
probative value.

Implicit in the veteran's presentation is the contention that 
his back problems began in service and continued thereafter.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed above in connection with 
Hickson element (2), there was no low back disorder diagnosed 
or injury noted in service, and the objective evidence of 
record establishes the onset of low back symptoms in 2002, 
over three decades after service.  Moreover, supporting 
medical evidence is required.  See Voerth, 13 Vet. App. at 
120-21 (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  
Continuity of symptomatology is therefore not demonstrated.  

In short, there is not of record competent medical nexus 
evidence linking the veteran's current low back disorder to 
service.  Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a low back disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


